Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received September 1st, 2022.  Claims 1, 4, 6-7, 17, 21-27 have been amended. Claims 2-3, 5, 10-11, 13, 19-20 have been canceled.  Claims 1, 4, 6-9, 12, 14-18, and 21-28 have been entered and are presented for examination. 
Application 16/325,020 is a 371 of PCT/CN2016/094973 (08/12/2016).
Response to Arguments
Applicant arguments, filed September 1st, 2022, have been fully considered, but deemed moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-9, 12, 14-18, 24-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mey-Weymann (US 2014/0348072) in view of Pasumarthi et al. (US 2013/0295943).
Regarding claims 1, 9, 12, 17, 25, 27-28, May-Weymann discloses a method implemented at a terminal device (paragraphs 0007-0008, 0017, 0019, 0033, 0065 [The radio access network 105 is arranged to transmit broadcast messages to the UE 102 via a broadcast channel, i.e., a communication channel used for the transmission of broadcast data to the UE 102. This broadcast channel may be a cell broadcast (CB) channel. Cell Broadcast is an example broadcast service which is used for sending short text messages to all mobile stations in a defined geographical area. Example CB messages include public warning messages, advertisements, weather reports, breaking news and sports updates; PWS required]), comprising: receiving a first Cell Broadcast Service (CBS) message from a network device (paragraph 0033 [RAN transmits CB messages]); extracting content from the first CBS message (paragraphs 0034, 0036 [CB message contains information about subsequent CB message identifiers, including the timing of each transmission in the next schedule period.]); determining, based at least in part on the content of the first CBS message, that the first CBS message is not mandatory ; and determining to receive a second CBS by the terminal device based at least in part on determining that the first CBS message is not mandatory (paragraphs 0036, 0046, 0053 [the UE 102 receives a CB scheduling message; one or more expected CB message does not include a public warning message, the modem 4 makes no modification to the default priority scheme; the DRX mode allows the UE 102 to conserve power by the modem 4 only listening to the time slots of a physical layer communication channel where the CB messages associated with the wanted CB message identifiers (the message identifiers stored in the configurable search list 38) are supposed to be received. Unwanted CB message identifiers are not scheduled for receiving]). 
May-Weymann discloses further discloses a configurable list (paragraph 0048) wherein the list includes message identifiers the user wants to receive.
May-Weymann does not explicitly disclose the CBS scheduling message is non-mandatory .
However, Pasumarthi et al. discloses a CB Message may be adapted to carry information relating to a schedule for a subsequent CB Message. This information is additional scheduling information that may complement scheduling information provided in a Schedule Message. If a UE 210 fails to receive the Schedule Message, it may determine one or more future time slots in which a subsequent CB Message relevant to the UE 210 may be received (paragraph 0063).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize a CB message could include a supplemental schedule which would allow the next messages to be ignored if not wanted.  May-Weymann discloses a CB message can be advertisements, weather reports, breaking news and sports updates (paragraph 0033).
	Regarding claim 4, May-Weymann further discloses wherein the method further comprises: identifying a broadcast event carried by the first CBS message based on the extracted content; determining  whether to receive the second CBS message based on the broadcast event (paragraphs 0036, 0046, 0053 [the UE 102 receives a CB scheduling message; one or more expected CB message does not include a public warning message, the modem 4 makes no modification to the default priority scheme; the DRX mode allows the UE 102 to conserve power by the modem 4 only listening to the time slots of a physical layer communication channel where the CB messages associated with the wanted CB message identifiers (the message identifiers stored in the configurable search list 38) are supposed to be received. Unwanted CB message identifiers are not scheduled for receiving]). 
	Regarding claims 6, 14, 18, May-Weymann further discloses determining a time interval [for receiving a subsequent duplicate of the first CBS message (intended use)] (paragraph 0039 [CB messages (and CB scheduling messages) may be sent from the radio access network 105 to the UE 102 using the DRX mode; inherent time interval]]).  
	Regarding claims 7, 15, 21, the references as combined above disclose all the subject matter in claims 6, 14, 18.  However, Pasumarthi et al. further suggests, wherein a length of the time interval exceeds a predetermined threshold (paragraph 0063 [a CB Message may be adapted to carry information relating to a schedule for a subsequent CB Message. This information is additional scheduling information that may complement scheduling information provided in a Schedule Message. If a UE 210 fails to receive the Schedule Message, it may determine one or more future time slots in which a subsequent CB Message relevant to the UE 210 may be received]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize a CB message could include a supplemental schedule which would allow the next messages to be ignored if not wanted.  May-Weymann discloses a CB message can be advertisements, weather reports, breaking news and sports updates (paragraph 0033).
	Regarding claim 8, May-Weymann further discloses wherein the first CBS message contains information related to one or more of traffic, weather, or an advertisement (paragraph 0033 [The radio access network 105 is arranged to transmit broadcast messages to the UE 102 via a broadcast channel, i.e., a communication channel used for the transmission of broadcast data to the UE 102. This broadcast channel may be a cell broadcast (CB) channel. Cell Broadcast is an example broadcast service which is used for sending short text messages to all mobile stations in a defined geographical area. Example CB messages include public warning messages, advertisements, weather reports, breaking news and sports updates]).
	Regarding claim 16, May-Weymann further discloses wherein the controller is configured to enable the receiver to receive the second CBS message according to the time interval (paragraph 0036 [DRX mode allows the UE 102 to conserve power by the modem 4 only listening to the time slots of a physical layer communication channel where the CB messages associated with the wanted CB message identifiers (the message identifiers stored in the configurable search list 38) are supposed to be received. Unwanted CB message identifiers are not scheduled for receiving; ]).
Regarding claim 24, May-Weymann further discloses determining that the first CBS message is not mandatory comprises determining that the first CBS message comprises an advertising event (paragraph 0016 [CB messages include public warning messages, advertisements, breaking news and sports updates]).


Claims 22-23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mey-Weymann (US 2014/0348072) in view of Pasumarthi et al. (US 2013/0295943), as applied to claims 1, 17 in view of Maltseff et al (US 2009/0058634).
Regarding claims 22, 26, the references as combined disclose all the recited subject matter in claims 1, 17, but do not explicitly disclose wherein determining that the second CBS message should be received is based on an amount of power consumed by the terminal device in a particular previous period of time.  
However, Malseff et al. discloses wireless sensor nodes 102 with relatively low battery power may not respond to or may ignore data requests having a low priority in order to conserve battery life (paragraph 0084). 
May-Weymann discloses CB messages include public warning messages, advertisements, breaking news and sports updates (paragraph 0016) and the higher power consumption is acceptable in this scenario as human life could be in danger (paragraph 0065) suggesting that for other optional messages, power would be taken into context to receive the message.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to enable reception of only PWS messages when battery life is low.  The motivation for this is to receive only important/high priority messages when battery life is low. 
Regarding claim 23, May-Weymann further discloses wherein determining that the second non-mandatory CBS message should be received is based on a preference setting of the terminal device (see Figure 4, Step 408 [configurable list]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465